Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adler et al. (EP3482643) in view of Norman (U.S Patent No. 4096868) and further in view of Elrich (U.S Patent No. 4215707) and Herrick et al. (U.S Patent No. 3225954).
Regarding claim 11, Adler discloses a smoking apparatus comprising: a chamber for receiving a cooling liquid wherein the chamber includes an inner surface; pressure reduction path (by reference sign 9) for reducing gaseous pressure on the inside of the chamber, and a Page 3 of 8DOCKET NO.: 19777-0003PATENT metallic stemApplication No.: 16/160,109 for receiving smoke into the chamber, said stem protruding into a portion of the chamber that would contain the cooling liquid and wherein the stem includes an inner surface (see fig. 1 and [0042].  Since Adler discloses the stem can be made out of stainless steel, plastic or glass [0042], it would have been obvious to one of ordinary skill in the art that the chamber can be made out of metal.  
Adler discloses treating the inner surface of water pipes and smoke path with a dirt and water repellent coating [0008].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the dirt and water repellent coating on the inner surface of the chamber and smoke path can reduce adhesion of a smoke particle.

Adler discloses an anti-stick coating applied to the inner surface of the metallic chamber [0008] and [0011] including the smoke path but does not expressly disclose a thermally barrier coating.  Elrich discloses water pipe vessel is provided with thermal insulation (Abstract) and Herrick discloses a thermal insulation (see fig. 1, column 2, lines 34-48) wherein the inner surface and the outer surface creating a space therebetween containing a thermally insulative barrier.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the metallic chamber of Adler to have a thermal insulation wherein the inner surface and the outer surface creating a space therebetween containing a thermally insulative barrier as taught by Elrich and Herrick.
Regarding claim 12, since Adler discloses the desired to reduce adhesion on the inside surface for ease of cleaning [0021], it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the inner surface of the metallic chamber is polished to reduce surface abrasions.  
Regarding claim 13, Adler discloses an anti-stick coating applied to the inner surface of the metallic chamber [0008] and [0011].  
Regarding claim 14, Adler discloses an anti-stick coating applied to the inner surface of the metallic chamber, said anti-stick coating comprising at least one or more of a ceramic-based anti-stick coating, an enamel-based anti-stick coating and/or a polytetrafluoroethylene -based anti-stick coating [0011] and [0023].  
Regarding claim 15, Herrick discloses the thermally insulative barrier comprises a gas at a pressure below atmospheric pressure (column 1, line 20-23).  
Regarding claim 16, Adler discloses an anti-stick coating applied to the inner surface of the metallic pressure reduction path, said anti-stick coating comprising at least one or more of a ceramic-based anti-stick coating, an enamel-based anti-stick coating and/or a polytetrafluoroethylene -based anti-stick coating [0011] and [0023].  
Regarding claim 17, Adler discloses the inner surface of the metallic stem is treated to reduce adhesion of a smoke particle [0011] and [0023].  
Regarding claim 18, since Adler discloses the desired to reduce adhesion on the inside surface for ease of cleaning [0021]; it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the inner surface of the metallic stem is polished to reduce adhesion of a smoke particle.  
Regarding claim 19, Adler discloses an anti-stick coating applied to the inner surface of the metallic stem [0011] and [0023].  
Regarding claim 20, Adler discloses an anti-stick coating applied to the inner surface of the metallic stem said anti-stick coating comprising one or Page 4 of 8DOCKET NO.: 19777-0003PATENT Application No.: 16/160,109 Office Action Dated: April 2, 2021 more of a ceramic-based anti-stick coating, an enamel-based anti-stick coating and/or a polytetrafluoroethylene-based anti-stick coating [0011] and [0023].
Response to Arguments
Applicant’s arguments filed 10/25/2021 have been considered but are moot in view of the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU H NGUYEN whose telephone number is (571)272-5931.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 5712703882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU H NGUYEN/Examiner, Art Unit 1747